
	
		I
		111th CONGRESS
		2d Session
		H. R. 5840
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Hunter (for
			 himself, Mr. Rohrabacher,
			 Mr. Poe of Texas,
			 Mr. Marchant,
			 Mr. Brady of Texas,
			 Mr. Manzullo,
			 Mr. King of Iowa,
			 Mr. Hall of Texas,
			 Mr. Bartlett,
			 Mr. Daniel E. Lungren of California,
			 Mr. Tiahrt,
			 Mr. Carter,
			 Mr. Sam Johnson of Texas,
			 Mr. Duncan,
			 Mrs. Myrick,
			 Mr. Gary G. Miller of California,
			 Mr. Chaffetz,
			 Mr. Royce, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent the participation of the Attorney General in
		  any lawsuit that seeks to invalidate certain provisions of Arizona law relating
		  to aliens unlawfully present in the United States without first satisfying
		  certain conditions.
	
	
		1.Short titleThis Act may be cited as the
			 Sanctuary City Prevention Act of
			 2010.
		2.In
			 generalThe Attorney General
			 may not expend funds made available in any provision of law to participate in
			 any lawsuit that seeks to invalidate those provisions of the Arizona Revised
			 Statutes amended by Arizona Senate Bill 1070, 49th Leg., 2nd Reg. Sess., Ch.
			 113 (Az. 2010) (as amended by Arizona House Bill 2162, 49th Leg., 2nd Reg.
			 Sess., Ch. 211 (Az. 2010)) until the date that the Attorney General submits to
			 the Congress a report setting forth a plan to enforce the immigration laws (as
			 such term is defined in section 101(a)(17) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(17))) in any State or subdivision of a State that has in
			 effect any law, policy, or procedure in contravention of subsection (a) or (b)
			 of section 642 of the Illegal Immigrant Reform and Immigrant Responsibility Act
			 of 1996 (8 U.S.C. 1373).
		
